UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 9, 2011 Vision-Sciences, Inc. (Exact name of registrant as specified in its charter) Delaware 0-20970 13-3430173 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 40 Ramland Road South Orangeburg, NY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (845) 365-0600 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14[a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On February 9, 2011, the Company issued an earnings release,which is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 99.1Press release dated February 9, 2011 announcing results for the three and nine months ended December 31, 2010. The information in this report shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended. The information contained herein shall not be incorporated by reference into any filing with the Securities and Exchange Commission made by the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Vision-Sciences, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VISION-SCIENCES, INC. By: /s/ Warren Bielke Name: Warren Bielke Title: Interim Chief Executive Officer Date: February 9, 2011 3
